HUBERT TAYLOR, Judge.
Appellant was convicted of selling drug related objects and received a sentence of one year in the county jail, suspended for a year, and was fined $2000.
Appellant contends that the statute under which he was convicted is unconstitutional. This issue was decided in Gasser v. Morgan, 498 F.Supp. 1154 (N.D.Ala.1980), and is without merit. Additionally, the appellant failed to raise this issue at trial and, therefore, it cannot be considered on appeal. Moore v. State, 415 So.2d 1210 (Ala.Cr.App.1982).
Appellant also contends that the trial court, on its own motion, should have entered a judgment of acquittal at the close of the State’s case since the appellant was not represented by counsel at trial. The record indicates, however, that this motion was made and denied.
We find no error. The judgment of the lower court is affirmed.
AFFIRMED.
All the Judges concur.